106 F.3d 394
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sheila M. UNDERWOOD, Plaintiff-Appellant,v.The POSTMASTER GENERAL of the United States;  AmericanPostal Workers Union, AFL-CIO, Defendants-Appellees.
No. 96-1874.
United States Court of Appeals, Fourth Circuit.
Jan. 16, 1997.Submitted:  Jan. 9, 1997.Decided:  Jan. 16, 1997.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Matthew J. Perry, Jr., Senior District Judge.  (CA-92-2045-3-10BD)
Sheila M. Underwood, Appellant Pro Se.
Terri Hearn Bailey, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina;  Brian Michael Reimer, UNITED STATES POSTAL SERVICE, Washington, D.C.;   Susan Lynne Catler, O'DONNELL, SCHWARTZ & ANDERSON, Washington, D.C., for Appellees.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Sheila M. Underwood appeals the district court's order denying her Fed.R.Civ.P. 60(b) motion to vacate a 1994 decision.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Underwood v. Postmaster General, No. CA-92-2045-3-10BD (D.S.C. June 3, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.